
	
		I
		112th CONGRESS
		1st Session
		H. R. 2911
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Gohmert (for
			 himself, Mr. Burgess,
			 Mr. Ross of Florida,
			 Mr. Mica, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  corporate income tax.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs Act of
			 2011.
		2.Repeal of
			 corporate income tax
			(a)In
			 generalSubsection (b) of
			 section 11 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)Amount of
				taxThe amount of the tax
				imposed by subsection (a) shall be zero percent of taxable
				income.
					.
			(b)Repeal of
			 alternative minimum tax for corporationsSubparagraph (B) of
			 section 55(b)(1) of such Code is amended to read as follows:
				
					(B)CorporationsIn the case of a corporation, the tentative
				minimum tax for the taxable year is zero.
					.
			(c)Conforming
			 amendments
				(1)Paragraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 0 percent.
				(2)Subparagraph (A)
			 of section 7518(g)(6) of such Code is amended by striking 34
			 percent and inserting 0 percent.
				(3)Paragraph (2) of section 53511(f) of title
			 46, United States Code, is amended by striking 34 percent and
			 inserting 0 percent.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011, except that the amendments made by
			 subsection (c) shall take effect on such date.
			
